     Case: 1:18-cv-04670 Document #: 88 Filed: 10/30/19 Page 1 of 1 PageID #:421

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

HP Tuners, LLC
                             Plaintiff,
v.                                                  Case No.: 1:18−cv−04670
                                                    Honorable Steven C. Seeger
John Doe, et al.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 30, 2019:


        MINUTE entry before the Honorable Steven C. Seeger: Status hearing held on
October 30, 2019. Defendants did not attend. Plaintiff's counsel discussed the Initial
Status Report for Reassigned Case. Counsel reported that Plaintiff and Defendant LPE
have reached a settlement agreement and anticipate filing a Notice of Dismissal. The
Court grants Defendant Singleton leave to respond to the complaint by December 11,
2019. If Defendant Singleton does not respond by that date, Plaintiff may file a Motion for
Entry of Default under Rule 55. Plaintiff's counsel stated that they will refrain from filing
a Motion for Entry of Default Judgment against Defendant Johnson in the interim. Status
hearing set for December 16, 2019 at 9:00 a.m. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
